DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12, drawn to an electrochemical cell) in the reply filed on 27 January 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not show serious burden if the restriction is not required.  This is not found persuasive because the restriction is a Unity Of Invention-type restriction where serious burden is not a consideration (see MPEP 1893.03(d)).
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 January 2022.
The restriction requirement between Species A-F is withdrawn due to the lack of mutual exclusivity between embodiments X1-X6, which are representative of Species A-F respectively.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagars et al. (US 2016/0133916 A1), and further in view of Kong (WO 2014/010872 A1).
Regarding claim 1, Zagars teaches an electrochemical cell (Title, Abstract), comprising: 
a power-generating element (200) comprising a semi-solid positive electrode (240), a semi-solid negative electrode (250), a separator located between the semi-solid positive electrode and the semi-solid negative electrode (230), a positive-electrode current collector electrically connected to the semi-solid positive electrode (210), and a negative-electrode current collector electrically connected to the semi-solid negative electrode (220), (“FIGS. 2-4 show an electrochemical cell 200 that includes a positive current collector 210 and a negative current collector 220. A semi-solid cathode 240 is disposed on the positive current collector 210 and a semi-solid anode 250 is disposed on the negative current collector 
and a packaging body which encases the power-generating element (“The electrochemical cell 200 is disposed in a pouch 260.”, [0055]).
Zagars does not teach that the packaging body comprises single or plural holes which open on an inner side of the packaging body and an outer side of the packaging body.
Kong teaches an electrochemical cell (“secondary battery”, Title, Abstract) for a lithium ion battery ([0006]) with a casing, which is a pouch similar to the claimed packaging. Specifically, Kong teaches that the packaging body (130) comprises holes which open on an inner side of the packing body and an outer side of the packaging body (“an exterior material (130) having a sealing part (137) sealed along the edge to accommodate the electrode assembly (110) therein, and having a hole (139) penetrating the sealing part (137)”, [41]; figs. 3 and 4 show how the holes open on an inner side of the packaging body, facing the inner side of the seal portion 137 of the packaging, and on an outer side, facing away from the battery case).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the packing body of Zagars by adding the holes of Kong, since the holes allow for gas generated during charging and discharging to be safely vented rather than causing an explosion (“According to the present invention, when gas is generated by overcharging or short-circuiting inside the exterior material by forming a hole in the sealing part of the exterior material, the sealing of the sealing part can be released and gas can be discharged. Therefore, the present invention can prevent the secondary battery from exploding, thereby preventing damage to the peripheral device or preventing damage to the human body”, [29]). Though Zagars does not 
Regarding claim 2, Zagars as modified by Kong teaches the electrochemical cell according to claim 1, 
wherein the packaging body comprises a first packaging portion which covers the positive-electrode current collector, and a second packaging portion which covers the negative-electrode current collector (fig. 2 and the exploded view of fig. 4 of Zagars shows that packaging 260 has a first/top portion which covers the positive electrode current collector 210 and a second/bottom portion which covers the negative electrode current collector 220), 
the packaging body comprises plural holes which open on an inner side of the packaging body and an outer side of the packaging body (figs. 1-4, and 8-10 of Kong show embodiments with a plurality of holes, at least one on the top side of the package and at least one on the bottom sheet), 
and 4Docket No.: 6530-001at least one of the plurality of holes is positioned in the first packaging portion, and, at least one of the plurality of holes is positioned in the second packaging portion (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong, i.e. at least one hole is positioned in the first/top packaging portion and at least one hole is positioned in the second/bottom portion so that the hole passes through both portions; figs. 3 and 4 of Kong show how both the top sheet and the bottom sheet, which correspond respectively to the first region and second region of Zagars, have at least one of the plurality of holes).
Regarding claim 3, Zagars as modified by Kong teaches the electrochemical cell of claim 1, 

the packaging body 260 comprises a first region which does not overlap with the positive-electrode current collector 210, as seen in a direction perpendicular to the first plane (fig. 2 of Zagars shows that the packaging body 260 has a first region around the edge of the cell which does not overlap the electrode stack, including the positive electrode current collector 210; “The prepared electrochemical cell 200 can be vacuum sealed in a prismatic pouch 260”, [0060]; fig. 11H also shows how the first/edge region of Zagars is a sealing region),
and the single or plural holes are positioned in the first region (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong; “as shown in in Fig. 10, a plurality of holes 139 of the secondary battery 200 may be formed along the sealing portion 137”, [49], Kong; the sealing part of Kong corresponds to the first/edge region of Zagars).
Regarding claim 4, Zagars as modified by Kong teaches the electrochemical cell of claim 1, 
wherein the negative-electrode current collector 220 comprises a second plane opposed to the semi-solid negative electrode 250 (fig. 2-4 of Zagars show that the negative-electrode current collector 220 is plane-shaped and parallel to the negative electrode 250 such that the two planar elements face, or oppose, each other),
the packaging body 260 comprises a second region which does not overlap with the negative-electrode current collector 220, as seen in a direction perpendicular to the second plane (fig. 2 of Zagars shows that the packaging body 260 has a second region around the edge of the cell which does not overlap the electrode stack, including the negative electrode current collector 220; “The prepared 
and the single or plural holes are positioned in the second region (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong; “as shown in in Fig. 10, a plurality of holes 139 of the secondary battery 200 may be formed along the sealing portion 137”, [49], Kong; the sealing part of Kong corresponds to the second/edge region of Zagars).
Regarding claim 5, Zagars as modified by Kong teaches electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210 (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and figs. 2-4 of Zagars), 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first side, and the positive-electrode terminal 214 comprises a first end and a second end, the first end being connected to the first side within the packaging body 260, the second end being exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular positive current collector 210 has a first side from which the electrode terminal extends, a first end of the positive terminal 214 is connected to the first side of the positive electrode current collector 210 inside the packaging 260, and a second end of the terminal 214 is exposed outside of the packaging body 260), 
the first region is divided, by a straight line extending from a side opposite to the first side of the positive-electrode current collector 210, into a third region from which the positive-electrode terminal 214 is exposed and a fourth region which is an other region than the third region (figs. 2-4 of Zagars 
and plural holes are positioned in the fourth region (annotated fig. 10 of Kong shows the division of the first/edge/sealing region into third and fourth regions, with plural holes 139 positioned in the fourth region).

    PNG
    media_image1.png
    407
    584
    media_image1.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 5
Regarding claim 6, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220 (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second side, and the negative-electrode terminal 224 comprises a first end and a second end, the first end being connected to the second side within the packaging body 260, the second end being exposed out of the packaging body 
the second region is divided, by a straight line extending from a side opposite to the second side of the negative-electrode current collector 220, into a fifth region from which the negative-electrode terminal 224 is exposed and a sixth region which is an other region than the fifth region (figs. 2-4 of Zagars show that the second region may be divided by a straight line located opposite the second side to form a fifth region where the terminal 224 is located and a sixth region that is other than the fifth region), 
and plural holes are positioned in the sixth region (annotated fig. 10 of Kong shows the division of the second/edge/sealing region into fifth and sixth regions, with plural holes 139 positioned in the sixth region).

    PNG
    media_image2.png
    407
    582
    media_image2.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 6

Regarding claim 7, Zagars as modified by Kong teaches the electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210, the positive-electrode terminal 214 comprising a first end and a second end (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and figs. 2-4 of Zagars; the positive terminal 214 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first corner and a second corner which is positioned on a diagonal line of the positive-electrode current collector with respect to the first corner (figs. 2‐4 of Zagars show that when viewed in a direction perpendicular to the first plane, the positive current collector 210 is quadrangular with a first corner and a diagonally opposite second corner),
in the positive-electrode terminal 214, the first end is connected to the positive-electrode current collector 210 in a vicinity of the first corner within the packaging body 260, and the second end is exposed out of the packaging body 260 (figs. 2‐4 of Zagars show that a first end of the positive terminal 214 is connected inside the packaging 260 near the first corner, and a second end of the terminal 214 is exposed outside of the packaging body 260), 
and plural holes are positioned in a vicinity of the second corner (annotated figure 10 shows several holes positioned near the second corner, diagonally opposite the corner where the positive electrode terminal is located).

    PNG
    media_image3.png
    407
    582
    media_image3.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 7
Regarding claim 8, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220, the negative-electrode terminal 224 comprising a first end and a second end (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars; the negative terminal 224 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a third corner and a fourth corner which is positioned on a diagonal line of the negative-electrode current collector 220 with respect to the third corner (figs. 2‐4 of Zagars show that when viewed in a direction perpendicular to the first plane, the negative current collector 220 is quadrangular with a third corner and a diagonally opposite fourth corner),

and plural holes are positioned in a vicinity of the fourth corner (annotated figure 10 shows several holes positioned near the fourth corner, diagonally opposite the corner where the negative electrode terminal is located).

    PNG
    media_image4.png
    407
    582
    media_image4.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 8
Regarding claim 9, Zagars as modified by Kong teaches the electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210, the positive-electrode terminal 214 comprising a first end and a second end (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first side, and in the positive-electrode terminal 214, the first end is connected to the first side within the packaging body 260 and the second end is exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular positive current collector 210 has a first side from which the electrode terminal extends, the first end of the positive terminal 214 is connected to the first side of the positive electrode current collector 210 inside the packaging 260, and the second end of the terminal 214 is exposed outside of the packaging body 260), 
the first region is divided, by a straight line extending from the first side, into a seventh region from which the positive-electrode terminal 214 is exposed and an eighth region which is an other region than the seventh region (figs. 2-4 of Zagars show that the first region may be divided by a straight line located along the first side to form a seventh region where the terminal 214 is located and an eighth region that is other than the seventh region), 
and plural holes are positioned in the seventh region (annotated fig. 10 of Kong shows the division of the first/edge/sealing region into seventh and eighth regions, with plural holes 139 positioned in the seventh region).


    PNG
    media_image5.png
    407
    582
    media_image5.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 9
Regarding claim 10, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220, the negative-electrode terminal 224 comprising a first end and a second end (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars; the negative terminal 224 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second side, and in the negative-electrode terminal 224, the first end is connected to the second side within the packaging body 260 and the second end is exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular negative current collector 220 has a second side from which the electrode terminal 224 extends, a first end of the negative terminal 224 is connected to the second side of the negative electrode current 
the second region is divided, by a straight line extending from the second side, into a ninth region from which the negative-electrode terminal 224 is exposed and a tenth region which is an other region than the ninth region (figs. 2-4 of Zagars show that the second region may be divided by a straight line along the second side to form a ninth region where the terminal 224 is located and a tenth region that is other than the ninth region), 
and plural holes are positioned in the ninth region (annotated fig. 10 of Kong shows the division of the second/edge/sealing region into ninth and tenth regions, with plural holes 139 positioned in the ninth region).

    PNG
    media_image6.png
    407
    582
    media_image6.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 10
Regarding claim 11, Zagars as modified by Kong teaches the electrochemical cell of claim 9, 
wherein, when viewed in a direction perpendicular to the first plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second plane (figs. 2‐4 of Zagars show 
the positive-electrode current collector 210 comprises an eleventh region in which the first plane and the second plane overlap with each other, and the packaging body 260 comprises a twelfth region in which an extension region of the eleventh region extending toward an exposed portion of the positive-electrode terminal 214 and the seventh region overlap with each other (figs. 2‐4 of Zagars show that the positive current collector 210 comprises an eleventh region formed by the overlap of the first plane and the second plane, and the package 260 has a twelfth region formed by overlap of the seventh region and an extension of the eleventh region towards the exposed end of terminal 214),
and plural holes are positioned in the twelfth region (annotated fig. 10 of Kong shows the division of the battery cell surface into eleventh and twelfth regions, with plural holes 139 positioned in the twelfth region).

    PNG
    media_image7.png
    407
    582
    media_image7.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 11
Regarding claim 12, Zagars as modified by Kong teaches the electrochemical cell of claim 10, 

the negative-electrode current collector 220 comprises a thirteenth region in which the first plane and the second plane overlap with each other, the packaging body 260 comprises a fourteenth region in which an extension region of the thirteenth region extending toward an exposed portion of the negative-electrode terminal 224 and the ninth region overlap with each other (figs. 2‐4 of Zagars show that the negative current collector 220 comprises a thirteenth region formed by the overlap of the first plane and the second plane, and the package 260 has a fourteenth region formed by overlap of the ninth region and an extension of the thirteenth region towards the exposed end of terminal 214), 
and plural holes are positioned in the fourteenth region (annotated fig. 10 of Kong shows the division of the battery cell surface into thirteenth and fourteenth regions, with plural holes 139 positioned in the fourteenth region).

    PNG
    media_image8.png
    407
    582
    media_image8.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728